Towns are liable for the support of paupers, because the statute has imposed that duty upon them. There was no such liability at common law. The duty of discharging this obligation is devolved by statute upon the overseers of the poor, and it is only through their action that the town can be made liable to a person who furnishes relief to a pauper. However great the moral obligation to afford relief, or however pressing the emergency, overseers are responsible to the public for gross neglect of their official duty, but no action can be maintained against the town upon their implied promise to do what it was their official duty to do. Mave v. Nottingham-West, 1 N.H. 52; Woodes v. Dennett, 9 N.H. 55; Mason v. Bristol,10 N.H. 36; Otis v. Strafford, 10 N.H. 352; French v. Benton, 44 N.H. 28. *Page 361 
The only question is, whether c. 43 of the Laws of 1877 (G. L., c. 82, s. 9) has changed the liability of towns in this respect. We do not think the legislature intended to impose any new liability on towns, either as to the class of persons to be assisted, or as to the manner of rendering such assistance. The language of the statute passed, perhaps in consequence of the decision in Croydon v. Sullivan County, 47 N.H. 179, is, "such children shall be supported by the town or county liable for their support." This did not create a new class of persons to be assisted, nor impose a liability on towns which they were not already under. Gen. St., c. 74, s. 1; G.L., c. 82, s. 1.
As there was no express contract on the part of the defendants' overseers to pay for the support of the plaintiff's daughter, the defendants are entitled to
Judgment on the report.
ALLEN, J., did not sit: the others concurred.